United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3574
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota
Floyd Samuel Halverson,                 *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 1, 2004
                                Filed: September 15, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Floyd Halverson appeals from the final judgment entered in the District Court1
for the District of Minnesota after he pleaded guilty to drug and money-laundering
charges. The district court sentenced Halverson to concurrent terms of 46 months
imprisonment on each count, and to concurrent terms of 4 years supervised release
on the drug count and 3 years supervised release on the money-laundering count.
Counsel has moved to withdraw on appeal and has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), arguing that the sentencing court violated the Ex

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
Post Facto Clause by using the 2002 Guidelines Manual in calculating the sentence
for the money-laundering offense. For the reasons discussed below, we affirm the
judgment of the district court.

       The information to which Halverson pleaded guilty specified that the money
laundering last occurred on July 2002, at which time the 2001 Guidelines Manual was
in effect. Because Halverson’s sentence was the same under either the 2001 or 2002
Guidelines, no ex post facto concern arises. See U.S.S.G. § 1B1.11 & comment. n.2
(court must use Manual in effect on date defendant is sentenced, unless doing so
would violate Ex Post Facto Clause; controlling date for ex post facto purposes is last
date when offense of conviction was committed).

     We have reviewed the record independently for any nonfrivolous issues, see
Penson v. Ohio, 488 U.S. 75 (1988), and we have found none.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-